DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the references as used in the current rejection. Newly found prior art has been applied to the rejections of the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Roese et al (20150266581) in view of Israel (20020093564).
In regards to claim 1, Roese discloses a modular lower lobe passenger rest cabin (Fig. 12 lower rest compartments forward and aft) comprising:
at least one longitudinally oriented passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position (Fig. 11 ref. 10 left, seen below referred to as longitudinal);
at least one partial passenger rest compartment (ref. 98 lower, seen in figure below, [0076] “The freight container 98 may, for example, be configured in such a way that there is room for seven sleeping boxes 10 in its interior space”, Fig. 12 discloses ref. 98 within cargo compartment, accordingly the each ref. 98 situated in a partial area of cargo hold); and
at least one angled passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position (ref. 10 upper, seen below as angled),
wherein: the at least one partial passenger rest compartment is disposed to align with a partial passenger rest compartment of a second modular lower lobe passenger rest cabin to form a complete passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position (Fig. 12 ref. 98 comprises further passenger compartments that are aligned as in figure); and
the modular lower lobe passenger rest cabin is configured for disposition within a cargo handling system of an aircraft (best seen in Fig. 11 compartments are oriented in cargo hold).

Roese does not expressly disclose: 
one or more exterior cameras; 
each of the at least one longitudinally oriented passenger rest compartments, each of the at least one partial passenger rest compartments, each of the at least one angled passenger rest compartments comprises: the display surface is in data communication with the one or more exterior cameras to provide a virtual window.
Isreal teaches a plurality of external cameras ([0033] “Both of the top and bottom camera arrays 121 and 122 are mounted on the exterior of the aircraft 200”), which are in data communication to display exterior aircraft scenes ([0014] “A central computer controls the plurality of camera arrays and interconnects them to the passenger and crew viewing screens”) on individual passenger displays ([0043] “a passenger viewing screen 900 displaying the output from camera 303 located on the bottom camera array 122”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roese with Isreal by providing the external cameras to be in data communication with the passenger compartment screens to display a virtual window showing external video in order to provide passengers in windowless compartments an indication of the phase of flight or time of day so that the passengers are not disoriented. 


    PNG
    media_image1.png
    636
    810
    media_image1.png
    Greyscale


In regards to claim 3, Roese discloses the modular lower lobe passenger rest cabin of Claim 1, further comprising at least one environmental segregation element configured to produce an airtight seal when the modular lower lobe passenger rest cabin is installed adjacent to another modular lower lobe passenger rest cabin ([0077] “The freight container 98 within which the sleeping boxes 10 are accommodated is also of gastight design in order to permit the use of fire-extinguishing means within the freight compartment area 92” accordingly a gastight seal produced between passenger rest modules).

In regards to claim 4, Roese discloses the modular lower lobe passenger rest cabin of Claim 1, but does not expressly disclose further comprising at least one lower longitudinally oriented passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position, disposed beneath the longitudinally oriented passenger rest compartment, and linearly offset such that a bulkhead defining a portion of the lower longitudinally oriented passenger rest compartment provides structural support to the longitudinally oriented passenger rest compartment.
Roese teaches in a further embodiment, Fig. 2, with an upper and lower passenger rest compartments, with the upper compartment offset from the lower compartment (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with the further embodiment by providing at least one lower longitudinally oriented passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position, disposed beneath the longitudinally oriented passenger rest compartment, and linearly offset such that a bulkhead defining a portion of the lower longitudinally oriented passenger rest compartment provides structural support to the longitudinally oriented passenger rest compartment in order to optimize space available for passengers in the lower lobe.

In regards to claim 8, Roese discloses a system of passenger rest cabins comprising: 
at least one entry lower lobe passenger rest cabin (as seen in Fig. 11) comprising: 
at least one passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position (ref. 10); and 
a first partial passenger rest compartment (ref. 98 detailed in claim 1 rejection); and
at least one connected lower lobe passenger rest cabin (Fig. 12 further refs. 98) comprising: 
at least one passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position (ref. 10); and 
a second partial passenger rest compartment (ref. 10 mirrored from first passenger rest compartment), 
wherein the first partial passenger rest compartment and the second partial passenger rest compartment are disposed to align and form a single passenger rest compartment when the system of passenger rest cabins is installed in a cargo handling system an aircraft (as seen in Fig. 12 refs. 98 aligned to form single unit by way of common aisle, ref. 102).
While Roese discloses display screens in the compartments ([0036] “The sleeping box provided within the freight container may, as described above, be equipped with…a display screen and/or an audio system), 
Roese does not expressly disclose: 
one or more exterior cameras; 
each of the at least one passenger rest compartments of the at least one entry lower lobe passenger rest cabin, 
each of the at least one passenger rest compartments of the at least one connected lower lobe passenger rest cabin, 
the second partial passenger rest compartments of the at least one connected lower lobe passenger rest cabin, 
comprises: the display surface is in data communication with the one or more exterior cameras to provide a virtual window.
Israel teaches a plurality of external cameras ([0033] “Both of the top and bottom camera arrays 121 and 122 are mounted on the exterior of the aircraft 200”), which are in data communication to display exterior aircraft scenes ([0014] “A central computer controls the plurality of camera arrays and interconnects them to the passenger and crew viewing screens”) on individual passenger displays ([0043] “a passenger viewing screen 900 displaying the output from camera 303 located on the bottom camera array 122”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roese with Israel by providing the external cameras to be in data communication with the passenger compartment screens to display a virtual window showing external video in order to provide passengers in each of compartments an indication of the phase of flight or time of day so that the passengers are not disoriented. 

In regards to claim 10, Roese discloses the system of Claim 8, wherein: the at least one entry lower lobe passenger rest cabin defines a first portion of an aisle (ref. 102); the at least one connected lower lobe passenger rest cabin defines a second portion of the aisle (ref. 102 mirrored in further passenger rest cabins as seen in Fig. 12); and
the first portion of the aisle and second portion of the aisle are disposed to align and form a complete aisle between the at least one entry lower lobe passenger rest cabin and the at least one connected lower lobe passenger rest cabin (connected aisle seen in Fig. 12).

Claim 2, 9 rejected under 35 U.S.C. 103 as being unpatentable over Roese, Israel as applied to claim 1, 8 above, and further in view of Davis et al (20050057344).
In regards to claim 2, Roese discloses the modular lower lobe passenger rest cabin of Claim 1, but does not expressly disclose: further comprising a processor in data communication with a cabin crew station, wherein: the at least one longitudinally oriented passenger rest compartment includes a heat sensor in data communication with the processor; and the processor is configured to identify heat above a threshold value indicative of a potential fire via the heat sensor and communicate such identification to the cabin crew station.
Davis teaches detection system (abstract) comprising a processor ([0023]), a heat/temperature sensor for a freight compartment ([0027], [0048]) the sensor coupled to an alert system to notify crew/operators of hazardous event or activate fire control system ([0039]) accordingly identifying heat/temperature above afire threshold level.
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Davis by providing a processor in data communication with a cabin crew station, wherein: the at least one longitudinally oriented passenger rest compartment includes a heat sensor in data communication with the processor;
and the processor is configured to identify heat above a threshold value indicative of a potential fire via the heat sensor and communicate such identification to the cabin crew station to improve safety of passengers in the lower compartments.

In regards to claim 9, Roese discloses the system of Claim 8, but does not expressly disclose: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises a processor in data communication with a cabin crew station, wherein: each processor comprises a node in a wireless network of nodes; and each processor is configured to identify heat above a threshold value indicative of a potential fire via one or more heat sensors and communicate such identification to the cabin crew station.
Davis teaches wireless detection system (abstract, [0020]) comprising a processor ([0023]), a Heat/temperature sensor for a freight compartment ([0027], [0048]) the sensor coupled to alert system to notify operators of hazardous event or activate fire control system ([0039]) accordingly identifying heat/temperature above a fire threshold level.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Davis by providing each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises a processor in data communication with a cabin crew station, wherein: each processor comprises a node in a wireless network of nodes; and each processor is configured to identify heat above a threshold value indicative of a potential fire via one or more heat sensors and communicate such identification to the cabin crew station in order to notify the aircraft crew of a hazardous conditions in the lower lobe compartments.

Claim 5, 6, 7, 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Roese, Israel as applied to claim 1 above, and further in view Ehrick (5784836).
In regards to claim 5, Roese discloses the modular lower lobe passenger rest cabin of Claim 1, but does not expressly disclose wherein: the modular lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft; and the utility spaces are insulated to prevent interference with said conduits by activity within the modular lower lobe passenger rest cabin.
Ehrick teaches lower lobe passenger rest modules (ref. 24-27) with utility space provided for electrical, ventilation conduits (best seen in Fig. 7 discloses service lines accordingly comprising a utility space around these lines) further comprising insulation for these systems (C6:13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing the modular lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft; and the utility spaces are insulated to prevent interference with said conduits in order to provide electrical as well as other services to passengers and passenger amenities.

In regards to claim 6, Roese discloses the modular lower lobe passenger rest cabin of Claim 1, but does not expressly disclose as taught by Ehrick: at least one interface disposed on an outside surface (Ehrick Fig. 7 discloses interfaces on outside surface of modules ref. 24-27), configured to engage an interface of another modular lower lobe passenger rest cabin when installed in the aircraft (Ehrick as seen in Fig. 7 lines passing between modules),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing at least one interface disposed on an outside surface, configured to engage an interface of another modular lower lobe passenger rest cabin in order to allow services to be available for passenger rest cabin.
Roesse as combined further discloses:
the at least one interface providing one or more of electrical power (Roese ref. 74, Ehrick Fig. 7 electrical), data communication, or ventilation; and at least one environmental sealing element configured to create an airtight, noise dampening seal around each of the at least one interface (Roese [0077] discloses “gastight” accordingly comprising seal, Ehrick discloses seals).

In regards to claim 7, Roese as combined discloses the modular lower lobe passenger rest cabin of Claim 6, but does not expressly disclose as taught by Ehrick: further comprising one or more aircraft engagement features configured to engage a portion of an aircraft cargo handling system to align the interface with an interface of another modular lower lobe passenger rest cabin (Ehrick Fig. 1 ref. 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrickby providing one or more aircraft engagement features configured to engage a portion of an aircraft cargo handling system to align the interface with an interface of another modular lower lobe passenger rest cabin in order secure the passenger rest cabin in the cargo hold as is well known in the art.

In regards to claim 11, Roese discloses the system of Claim 8, wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines a sealable transitional opening in at least one exterior bulkhead (ref. 74),
Roese does not expressly disclose as taught by Ehrick: each sealable transitional opening configured to align with a sealable transitional opening of another entry lower lobe passenger rest cabin or connected lower lobe passenger rest cabin when installed in the cargo handling system (Ehrick as seen in Fig. 7 lines passing between modules are aligned between rest cabins).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrickby providing each sealable transitional opening configured to align with a sealable transitional opening of another entry lower lobe passenger rest cabin or connected lower lobe passenger rest cabin when installed in the cargo handling system in order to allow services to be available for each passenger rest cabin.

In regards to claim 12, Roese discloses the system of Claim 8, but does not expressly disclose as taught by Ehrick: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft;
Ehrick teaches a lower lobe passenger rest modules (ref. 24-27) with utility space provided for electrical, ventilation conduits (best seen in Fig. 7) further comprising insulation for these systems (C6:13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft in order to provide service to further modules as they are loaded in the cargo compartment.
Roeses as combined further discloses:
the utility spaces are insulated to prevent interference with said conduits by activity within the modular lower lobe passenger rest cabin (Ehrick C6:13 discloses insulation for AC); and each of the utility spaces is configured to align when the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin are installed in the cargo handling system (Ehrick Fig. 7 dsicloses conduits/utility spaces aligned for individual modules).

In regards to claim 13, Roese discloses the system of Claim 8, wherein: the at least one entry lower lobe passenger rest cabin further comprises at least one interface disposed on an outside surface (Roese ref. 74), configured to provide one or more of electrical power, data communication, or ventilation (Roese [0067], [0068]); and
the at least one connected lower lobe passenger rest cabin further comprises at least one interface disposed on an outside surface, configured to provide one or more of electrical power, data communication, or ventilation (Roese ref. 74 mirrored for further passenger rest cabins),
but does not expressly disclose as taught by Ehrick: wherein the at least one entry lower lobe passenger rest cabin interface is disposed to engage the at least one connected lower lobe passenger rest cabin interface when installed in the cargo handling system (Ehrick teaches interfaces joining separate passenger rest compartments C6: 15 “a duct 106 that extends through the interfaces between each of the habitats via quick attach connectors 108”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing the at least one entry lower lobe passenger rest cabin interface is disposed to engage the at least one connected lower lobe passenger rest cabin interface when installed in the cargo handling system in order to allow service connection between lower lobe passenger rest cabins.

In regards to claim 14, Roese discloses the system of Claim 13, but does not expressly disclose as taught by Ehrick: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises one or more aircraft engagement features configured to engage a portion of the cargo handling system to align the interfaces (Fig. 1 ref. 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrickby providing one or more aircraft engagement features configured to engage a portion of an aircraft cargo handling system to align the interface with an interface of another modular lower lobe passenger rest cabin in order secure the passenger rest cabin in the cargo hold as is well known in the art.

Claim 15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Roese in view of Ehrick in view of Israel.
In regards to claim 15, Roese discloses an aircraft comprising: 
at least one entry lower lobe passenger rest cabin comprising: 
at least one passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position; and 
a first partial passenger rest compartment; and 
at least one connected lower lobe passenger rest cabin comprising: 
(the above limitations are detailed in rejections of claim 1 and 8)
at least one passenger rest compartment configured to accommodate a passenger of an aircraft in a substantially prone position; and 
a second partial passenger rest compartment (detailed in rejection of claim 1, 8), wherein:
the first partial passenger rest compartment and the second partial passenger rest compartment are disposed to align and form a single passenger rest compartment when the system of passenger rest cabins is installed in a cargo handling system the aircraft (detailed in rejection of claim 1, 8);
Roese does not expressly disclose as taught by Ehrick: the at least one entry lower lobe passenger rest cabin is aligned to a main passenger cabin vestibule configured to provide access to a staircase in the at least one entry lower lobe passenger rest cabin (Ehrick Fig. 1 ref. 36 disclosed as entry chamber/vestibule for steps, Fig 1 further discloses stairs aligned with lower lobe rest cabin).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing the at least one entry lower lobe passenger rest cabin is aligned to a main passenger cabin vestibule configured to provide access to a staircase in the at least one entry lower lobe passenger rest cabin in order to provide additional space for passengers using the stairs.
While Roese discloses display screens in the compartments ([0036] “The sleeping box provided within the freight container may, as described above, be equipped with…a display screen and/or an audio system), 
Roese does not expressly disclose: 
one or more exterior cameras; 
each of the at least one passenger rest compartments of the at least one entry lower lobe passenger rest cabin, 
each of the at least one passenger rest compartments of the at least one connected lower lobe passenger rest cabin, 
the second partial passenger rest compartments of the at least one connected lower lobe passenger rest cabin, 
comprises: the display surface is in data communication with the one or more exterior cameras to provide a virtual window.
Isreal teaches a plurality of external cameras ([0033] “Both of the top and bottom camera arrays 121 and 122 are mounted on the exterior of the aircraft 200”), which are in data communication to display exterior aircraft scenes ([0014] “A central computer controls the plurality of camera arrays and interconnects them to the passenger and crew viewing screens”) on individual passenger displays ([0043] “a passenger viewing screen 900 displaying the output from camera 303 located on the bottom camera array 122”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Roese with Isreal by providing the external cameras to be in data communication with the passenger compartment screens to display a virtual window showing external video in order to provide passengers in each of compartments an indication of the phase of flight or time of day so that the passengers are not disoriented. 

In regards to claim 17, Roese discloses the aircraft of Claim 15, wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines a sealable transitional opening in at least one exterior bulkhead (Roese [0077] discloses the rest cabins are “gastight” accordingly the individual rest cabins are sealable), each sealable transitional opening configured to align with a sealable transitional opening of another entry lower lobe passenger rest cabin or connected lower lobe passenger rest cabin to define a walkway allowing access to each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin (Roese [0077] further discloses “an aisle area 102 which is provided between mutually opposite sleeping boxes 10 within the freight container 98 is accordingly also of gastight design”).

In regards to claim 18, Roese discloses the aircraft of Claim 15, but does not expressly disclose: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft;
Ehrick teaches a lower lobe passenger rest modules (ref. 24-27) with utility space provided for electrical, ventilation conduits (best seen in Fig. 7 space provided for service lines, electrical, AC) further comprising insulation for these systems (C6:13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese as combined with Ehrick by providing each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin defines one or more utility spaces corresponding to one or more of electrical, hydraulic, and ventilation conduits used in normal operation of the aircraft in order to provide service to further modules as they are loaded in the cargo compartment.
Roese as combined further discloses:
the utility spaces are insulated to prevent interference with said conduits by activity within the modular lower lobe passenger rest cabin (Roese C6:13 discloses insulation); and each of the utility spaces is configured to align to form a singular insulated utility space (Ehrick best seen in Fig. 7 alignment of service lines).

In regards to claim 19, Roese discloses the aircraft of Claim 15, wherein:
the at least one entry lower lobe passenger rest cabin further comprises at least one interface disposed on an outside surface (Roese ref. 74), configured to provide one or more of electrical power, data communication, or ventilation (Roese ref. 74 [0067] discloses service lines through ref. 74); and the at least one connected lower lobe passenger rest cabin further comprises at least one interface disposed on an outside surface, configured to provide one or more of electrical power, data communication, or ventilation (ref. 74 mirrored for further passenger rest cabins), wherein the at least one entry lower lobe passenger rest cabin interface is disposed to engage the at least one connected lower lobe passenger rest cabin interface (Roese [0069] “a configuration of the sleeping box arrangement 100 with just one central interface”).

In regards to claim 20, Roese discloses the aircraft of Claim 19, but does not expressly disclose as taught by Ehrick: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises one or more aircraft engagement features configured to engage a portion of the cargo handling system to align the interfaces (Ehrick Fig. 1 ref. 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese with Ehrick by providing for each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises one or more aircraft engagement features configured to engage a portion of the cargo handling system to align the interfaces in order secure the passenger rest cabin in the cargo hold as is well known in the art.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Roese, Ehrick, Israel as applied to claim 15 above, and further in view Stehman et al (20130120162).
In regards to claim 16, Roese discloses the aircraft of Claim 15, but does not expressly disclose: wherein each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises a processor in data communication with a cabin crew station, wherein: each processor is configured to identify heat above a threshold value indicative of a potential fire via one or more heat sensors and communicate such identification to the cabin crew station.
Stehman teaches a fire detection system (ref. 120) for individual aircraft cargo containers (ref. 110, best seen in Fig. 1). The detection system senses heat to determine afire is present [0014], accordingly identifying heat above a threshold level. If activated, the detection system sends a signal to a crew station ([0023]),
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Roese as combined with Stehman by providing each of the at least one entry lower lobe passenger rest cabin and at least one connected lower lobe passenger rest cabin further comprises a processor in data communication with a cabin crew station, and each processor is configured to identify heat above a threshold value indicative of a potential fire via one or more heat sensors and communicate such identification to the cabin crew station to improve aircraft safety.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642